Citation Nr: 0106134	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for pinched nerve in 
the left elbow. 

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from September 1977 to July 
1985 and from December 1990 to July 1991.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California, (the RO) which denied entitlement to 
service connection for right shoulder, right knee, 
respiratory and left elbow disabilities.  

In July 1997, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

At the hearing before the Board in July 1997, the veteran 
appeared to raise the issue of entitlement to service 
connection for an undiagnosed illness manifested by breathing 
difficulty claimed as related to service in the Persian Gulf 
[hearing transcript, page 14].  The Board refers this issue 
to the RO for appropriate action.  The Board notes that the 
claim for service connection for a respiratory disorder on a 
direct basis [that is, without regard to the law and 
regulations pertaining to Persian Gulf-related illnesses] is 
adjudicated below.  




FINDINGS OF FACT

1.  There is no competent and probative evidence of a right 
shoulder disability in service; of a current right shoulder 
disability; and of a connection between the veteran's service 
and the claimed right shoulder disability.     

2.  There is no competent and probative evidence of a 
respiratory disability in service; of a current respiratory 
disability; and of a connection between the veteran's service 
and the claimed respiratory disability.     

3.  There is no competent and probative evidence of a left 
elbow disability, to include a "pinched nerve", in service; 
of a current left elbow disability; and of a connection 
between the veteran's service and the claimed left elbow 
disability.   

4.   There is no competent and probative evidence of a 
current right knee disability or of a connection between the 
veteran's service and the claimed right knee disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

2.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

3.  Service connection for a left elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

4.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right 
shoulder disability, a respiratory disorder, a left elbow 
disability, and a right knee disability.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations.  The Board will then separately discuss 
the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2000). 

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A] [VCAA].   

The VCAA specifically provides that the assistance provided 
by the VA shall include obtaining the claimant's service 
medical records and, if the claimant has furnished the VA 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity.  Id.  
Whenever the Secretary attempts to obtain records maintained 
by a governmental entity, such as service medical records, 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.   

The VCAA further provides that the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.  

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).  In determining whether evidence is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).


Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the four issues on appeal.   

The Board is mindful that the veteran's accredited 
representative, in a January 2001 informal hearing 
presentation, has suggested that this case be remanded 
because the RO did not comply with the directives of the 
November 1997 remand and because of the recently-enacted 
Veterans Claims Assistance Act of 2000.  

Regarding the representative's first contention, the Board 
specifically finds that the RO complied with the directives 
from the November 1997 remand.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  To the extent that directives specified in 
the Board's remand were not accomplished, it was because the 
veteran failed to cooperate with the RO's attempts to obtain 
his medical records and afford the veteran an examination. 

The veteran's representative indicated that it was unclear 
where the RO sent the letter of notification of the October 
1999 VA examination and that there was no response to the 
December 1997 development letter that the RO sent to the 
veteran.  The representative stated that it appeared that the 
letter was returned by the postal service but the address of 
record was verified by the Post Office.  The representative 
argued that this case should be remanded to obtain 
documentation as to where the notice to report was sent.  
Implicit in the representative's presentation is the 
contention that the veteran did not report for the scheduled 
examination because he had not received notice thereof.   

The record shows that the veteran changed his address during 
the pendency of this appeal without notifying the VA of his 
new address.  In his original application for compensation, 
the veteran listed a Los Angeles, California address.  
Correspondence was sent by the RO to the Los Angeles address.  
However, in June 1997, a VA letter that was sent to the 
veteran at the Los Angeles address was returned to the RO.  
The United States Postal Service included the veteran's new 
address, in Irvine, California, on the returned envelope.  In 
December 1997, the RO sent a Address Information Request to 
the Post Office and requested the Post Service to verify 
whether the Irvine address was the address where mail was 
currently being delivered for the veteran.  The Post Office 
indicated that the Irvine address was where the veteran's 
mail was delivered.  

The record shows that the correspondence sent to the veteran 
at the Irvine address has not been returned to the RO.  For 
instance, the RO sent letters to the veteran in December 
1997, June 1998 and January 2000.  Those letters have not 
been returned to the RO by the Post Office.  Furthermore, and 
most significantly, the record shows that in January 2000, 
the RO sent a letter to the veteran at the Irvine address and 
requested information about the veteran's service medical 
records.  In February 2000, the veteran responded to the 
January 2000 letter.  

The Board finds that the evidence of record establishes that 
the veteran in fact receives his mail at the Irvine address.  
There is no evidence in the claims file that any mail sent by 
the RO to the veteran at that address has been returned.  

The veteran's representative asserts that a December 1997 
development letter by the RO which was sent to the veteran's 
Irvine address was returned to the RO.  No basis was stated 
for that assertion.  On review of the veteran's VA claims 
folder the Board has determined that no returned December 
1997 letter and envelope is not associated in the claims 
folder.  It appears that the veteran received the December 
1997 letter since it was sent to his current address of 
record and it appears that there is no response to the letter 
because the veteran failed to respond.   

The veteran's representative also asserts that it is unknown 
where the notice for the October 1999 examination was sent.  
However, the record shows that the VA medical center had the 
veteran's Irvine address on file when the examination was 
requested in August 1999.  The record does not reflect that 
proper and timely notice was not sent to the veteran's most 
recent address of record at the appropriate time or that 
notice of a VA examination was returned to the RO.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the scheduled VA 
examination was sent to the veteran at his most recent 
address of record.  Moreover, in this case, the evidence 
indicates that the veteran in fact received notices mailed to 
his Irvine address, since he responded to a January 2000 
communication from the RO.  The Board finds that VA properly 
discharged its official duties by mailing notice of the 
scheduled examination to the veteran at his address of 
record. 

Thus, the Board finds that the RO complied with the 
directives of the November 1997 by making an attempt to 
obtain the veteran's treatment records and by scheduling and 
properly notifying the veteran of the October 1999 VA 
examination.  The Board's instructions were thwarted, 
however, because the veteran did not cooperate with the RO's 
attempts to development his claims.  The duty to assist is 
not a one-way street.  A claimant must do more than passively 
wait for assistance under circumstances where his cooperation 
is essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  A claimant must be 
prepared to meet his or her obligations by cooperating with 
VA's efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).  

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA and a remand for 
consideration of the VCAA is not necessary.  The RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the veteran.  

Service medical records from the veteran's first period of 
active duty, his intervening period of reserve service and 
his second period of active duty are associated with his 
claims folder.  The veteran and his representative, however, 
have questioned whether all of the veteran's service medical 
records are associated with the claims folder [hearing 
transcript, page 6].  No specific missing records were 
identified.  

The Board finds that the RO made several attempts to obtain 
the service medical records until it was determined that 
additional attempts would be futile.  Thus, the RO complied 
with the provisions of the VCAA.  The record shows that the 
RO requested copies of the veteran's service medical records 
from the National Personnel Records Center (NPRC) in 1992.  
In August 1992 and February 1993, the NPRC stated that they 
had no records on file.  In May 1992, July 1992, and February 
1993, the RO contacted the Department of the Army and 
requested copies of the veteran's service medical records.  
In March 2000, the Department of the Army informed the VA 
that no medical records were kept at their location and they 
suggested that the VA correspond with the NPRC.  The VA also 
contacted the veteran's Army Reserve unit, the 164th Combat 
Support Group in Los Alamitos, California, in February 1993 
and in June 1998.  In July 1998, the 164th Corps Support 
Group indicated that they could not help the VA.  

The RO notified the veteran in May 1992, July 1992 and 
February 1993 that the VA was trying to locate the service 
medical records in question and they requested the veteran to 
submit copies of any service medical records he had or to 
assist the VA in obtaining his service medical records from 
the Reserves or National Guard.  The veteran did submit 
copies of service medical records reflecting treatment of a 
respiratory disorder and a left elbow disability at the 
hearing before the Board in July 1997.  The veteran also 
submitted the address of the 164th Maintenance Company at Los 
Alamitos, California.  As noted above, the VA had already 
contacted this unit.  

As noted above, the RO also notified the veteran that they 
were unable to obtain the service medical records on several 
occasions.  In July 1997, the veteran submitted copies of two 
missing service medical records.  These additional service 
medical records, which are dated in March 1991 and April 1991 
show treatment for the claimed respiratory and left elbow 
disabilities.  At the hearing before the Board in July 1997, 
the veteran indicated that he injured his right shoulder the 
same time he injured his left elbow [hearing transcript, page 
4].  Thus, it appears that the pertinent service medical 
records are associated with the claims folder.    

The Board also finds that the RO complied with the 
requirement in Hayre v. West,  188 F.3d 1327 (Fed. Cir. 1999) 
because the RO made more than one request for the service 
medical records.  In Hayre, supra, the Federal Circuit held 
that a single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  In reaching this 
conclusion, the Federal Circuit stated that VA has 
substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.  The Board notes that the present 
case is different than Hayre in that service medical records 
were obtained initially.  The veteran also submitted copies 
of service medical records showing treatment of the claimed 
disabilities.  

The Board further concludes that the RO complied with the 
other requirements of the VCAA.  For instance, the RO 
notified the veteran of the evidence that is necessary to 
substantiate the veteran's claims in the June 2000 
Supplemental Statement of the Case.  Thus, the Board also 
finds that a remand for consideration of the veteran's claims 
in light of VCAA is not needed, as contended by the veteran's 
representative, because the veteran is not prejudiced in 
proceeding with the claims at this time.  Since the veteran 
was provided the necessary information on which to 
substantiate his claim and since the RO developed the 
veteran's claims in compliance with the VCAA, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time. 

As touched upon above, the veteran failed to report to the 
October 1999 VA examination.  As discussed above, the Board 
finds that the RO properly discharged its official duties by 
mailing notice of the scheduled examination to the veteran at 
his address of record.  

A review of the record reflects that additional examination 
of the veteran was required in order to determine the 
etiology, nature and extent of the veteran's claimed 
disabilities.  The veteran failed to report to the October 
1999 VA examination.  The record does not reflect that proper 
and timely notice was not sent to the veteran's most recent 
address of record at the appropriate time or that the notice 
of VA examination was returned to the RO as undeliverable.  
The veteran has not explained his failure to report.  In 
Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed out 
that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  Id. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report for 
the scheduled examination. 
 
The Board observes in passing that in Wamhoff v. Brown, 8 
Vet. App. 517 (1996), the Court found that notice of a 
required VA examination mailed to the veteran's sole address 
on file was sufficient to trigger the veteran's duty to 
appear for such examination, although the evidence in that 
case later revealed that the veteran did not in fact receive 
such notification because he was not in fact residing at that 
address.  In this case, as discussed in detail above, the 
evidence demonstrates that the Irvine, California address was 
in fact the veteran's correct address and it strongly appears 
from the circumstances that the veteran received the 
notification.

The Board finds that since the veteran failed to report to 
the October 1999 VA examination scheduled in conjunction with 
his original compensation claim and did not provide good 
cause for  his failure to report, his claims shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2000).  

1.  Service connection for a right shoulder disability.

Factual Background

Service medical records show that upon entrance examination 
in July 1977, the veteran's upper extremities were normal.  A 
July 1987 reserves examination report indicates that 
examination of the upper extremities was normal.  A March 
1991 service medical record indicates that the veteran had 
complaints of a pinched nerve in the left elbow and he could 
not extend it all the way.  It was noted that the veteran had 
an injury 10 days prior.  An April 1991 service examination 
report indicates that examination of the upper extremities 
was normal.  The examiner noted that there were no clinically 
significant findings.  

A private medical record dated in December 1991 indicates 
that the assessment was muscular strain of the right shoulder 
girdle.  The veteran reported that the onset of the pain in 
the right shoulder occurred after lifting a metal object 
weighing 30-40 pounds in October 1991 while on the job.  A 
January 1992 private medical record indicates that the 
veteran reported that he injured his right shoulder after 
lifting a heavy object in October 1991.  The diagnosis was 
right shoulder pain, muscular strain.   

A November 1992 VA examination report reveals that the 
veteran had shoulder pain in the anterior and medial areas 
which was most consistent with pectoris strain.  The veteran 
reported that he had injured his right medial/anterior 
shoulder in Desert Storm.  The diagnosis was right shoulder 
pain with full range of motion.  

A June 1993 private medical record reveals that the veteran 
had complaints of right shoulder pain.  The veteran reported 
that he had been injured in Desert Storm, two years prior.  
The assessment was trigger point syndrome.   

In an August 1994 statement, the veteran stated that in March 
1991, he was working on a five ton truck when all of a 
sudden, he felt a sharp pain in his shoulder.  He stated that 
the next day, he could not move or straighten out his arm and 
he requested to go on sick call.  He stated that he had been 
having problems with his shoulder ever since. 

At a hearing before the Board in November 1997, the veteran 
stated that he was not treated for his disabilities on a 
regular basis and he took Ibuprofen for pain [hearing 
transcript, page 3].  The veteran stated that he injured his 
right shoulder when he was working on a five ton truck in the 
Persian Gulf  and that he has been having problems with it 
ever since [page 4].  

Discussion

The veteran asserts that he injured his right shoulder in 
service and he has had a right shoulder disability since the 
injury.  

The veteran has submitted evidence of a right shoulder injury 
in service in the form of lay testimony.  As noted above, the 
veteran stated that he injured his right shoulder in 1991 in 
service while working on a five ton truck.   

The evidence of record tells a different story.   The 
veteran's service medical records do not reflect complaints 
or diagnosis of a right shoulder disability.  In fact, an 
April 1991 service examination report indicates that 
examination of the upper extremities was normal.  Moreover, 
there is medical evidence of a post-service right shoulder 
injury.  Review of the record reveals that a December 1991 
private medical record indicates that the veteran had right 
shoulder pain since lifting a heavy object in October 1991 at 
work.  The Board notes that this right shoulder injury 
occurred after the veteran separated from service in July 
1991.  The private medical records further show that the 
veteran was treated for this post-service right shoulder 
disability from December 1991 to June 1993. 

Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the present 
case, the veteran is competent to testify as to an injury and 
the symptoms due to an injury.  He is not competent to offer 
a medical diagnosis or to ascribe any current symptoms to a 
particular cause.   

In addition, there is no medical evidence of a current right 
shoulder disability.  A June 1993 private medical record 
indicates that the veteran had a trigger point syndrome of 
the right shoulder.  This finding was not medically 
associated with the veteran's service.  There is of record no 
subsequent evidence which indicates that a right shoulder 
disability currently exists.  As noted above, the veteran 
failed to report for a VA examination in October 1999. 

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
There is no such evidence of record.  

This issue was remanded to the RO in November 1997 so that 
the RO could afford the veteran an examination in order to 
determine whether there was a right shoulder disability which 
was related to service.  The veteran was scheduled for an 
examination in October 1999 and he failed to report without 
good cause.  As noted above, the duty to assist is not a one-
way street.  A claimant must do more than passively wait for 
assistance under circumstances where his cooperation is 
essential in obtaining the putative evidence.  See Wood, 
supra.  A claimant must be prepared to meet his or her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  See Olson, supra.  
In this case, the veteran prevented full development of his 
claim by not cooperating with the RO's efforts.  

The veteran has not submitted any medical evidence in support 
of his claim.  The veteran himself asserts that he has a 
right shoulder disability which began during service.  There 
is no evidence of record showing that the veteran possesses 
medical knowledge or expertise which would enable him to 
provide a probative conclusion with respect to the current 
existence and/or etiology of his claimed right shoulder 
disability.  See Espiritu, supra.  Thus, the Board finds that 
the veteran's own statements are not probative and do not 
establish either that he currently has a or that the claimed 
right shoulder disability is related to his period of 
service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right shoulder disability is 
not warranted, since there is no evidence of a current right 
shoulder disability and no evidence of a relationship between 
any right shoulder disability and the veteran's period of 
service.  Indeed, the objective medical evidence of record 
indicates that the veteran injured his shoulder after he left 
service.  

The Board concludes for the above reasons that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a right shoulder 
disability.  The claim is accordingly denied.  

2.  Service connection for a respiratory disorder.

Factual Background

Service medical records indicate that upon examination in 
July 1977, the veteran's lungs were normal. An August 1978 
chest X-ray was normal.  A July 1987 examination report 
indicates that examination of the veteran's lungs were 
normal.  An April 4, 1991 service medical record indicates 
that the veteran had been working under a truck in a closed 
area and began to have dyspnea and panic.  The veteran 
indicated that he thought he was having a heart attack.  It 
was noted that the veteran had a loss of consciousness.  
Examination revealed that the veteran's lungs were clear.  
The diagnosis was hyperventilation syndrome.  

An April 18, 1991 service examination report reveals that the 
veteran did not have any complaints of a respiratory 
disorder.  Examination of the lungs and chest were normal.  
The examiner indicated that there were no significant 
clinical findings.  

A November 1992 VA examination report reveals that the 
veteran complained of having difficulty when breathing hot, 
dry air.  A respiratory disorder was not identified.  

At a hearing before the Board at the RO in July 1997, the 
veteran stated that he had a hard time breathing sometimes.  
He stated that his breathing problems were worse on smoggy 
days and the heat had a lot to do with it.  The veteran 
stated that doctors said they did not know how to treat that 
and it was Desert Storm related.    

Discussion

The veteran asserts that he is entitled to service connection 
for a respiratory disorder which he incurred in service.  

Review of the record reveals that the veteran had an episode 
of hyperventilation syndrome in service in April 1991.  
However, examination twelve days after that episode revealed 
that examination of the respiratory system was normal.  There 
were no significant clinical findings.  The medical evidence 
therefore does not indicate that a respiratory disorder was 
diagnosed during service.  

There is, further, no medical evidence of record which 
establishes that the veteran currently has a respiratory 
disorder.  The November 1992 VA examination report does not 
reflect a diagnosis of a respiratory disorder.  Pursuant to 
the Board's remand, the veteran was scheduled for an 
examination in October 1999.  However, the veteran failed to 
report to the examination.  As noted above, the Board must 
adjudicate this claim based on the evidence now of record, 
which does not indicate that a respiratory disorder currently 
exists.  See 38 C.F.R. § 3.655 (2000).   

The November 1992 VA examination report indicates that the 
veteran had complaints of difficulty breathing hot air.  At 
the hearing before the Board, the veteran stated that he had 
difficulty breathing smoggy air.  However, in Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), the Court held that 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  In the present case, the medical evidence of record 
does not reflect a diagnosis of an underlying respiratory 
disorder which causes the claimed breathing difficulty.  

The veteran's own implied assertions that he currently has a 
respiratory disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131.  Under the case law, it is clear 
that a fundamental element of a claim for service connection 
is competent evidence of "current disability."  See Rabideau 
v. Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does not reveal any respiratory 
disability.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a respiratory disability is not 
warranted, since there is no evidence of a respiratory 
disability in service and no evidence of a current 
disability.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for a respiratory disability and the claim 
is denied.  

Lastly, the Board notes that at the hearing before the Board 
in July 1997, the veteran appeared to raise the issue of 
entitlement to service connection for an undiagnosed 
disability manifested by breathing difficulty claimed as 
related to service in the Persian Gulf [hearing transcript, 
page 14].  The Board has referred that issue to the RO for 
appropriate action in the Introduction portion of this 
decision.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted as to that issue.   

3.  Service connection for a left elbow disability

Factual background

Service medical records dated in March and April 1979 
indicate that the veteran had complaints of left elbow pain.  
Mild bursitis was diagnosed.  A July 1987 Reserve examination 
report indicates that examination of the upper extremities 
was normal.

A March 1991 service medical record indicates that the 
veteran had complaints of a "pinched nerve" in the elbow 
and he was unable to extend it all the way out.  It was noted 
that the veteran had an injury 10 days earlier.  X-ray 
examination was negative.  The veteran had normal strength 
and sensation.  Examination of the nerves was normal.  The 
assessment was resolving strain of the left elbow.  An April 
1991 report of medical history indicates that the veteran 
reported having a "pinched nerve" in the left arm while in 
the Middle East.  Examination of the upper extremities was 
normal.  The examiner indicated that there were no clinically 
significant findings.  

A November 1992 VA examination did not detect a left elbow 
disability.     

At a hearing before the Board in July 1997, the veteran 
stated that he injured the left elbow in service when he was 
working on a truck [hearing transcript, page 6].  The veteran 
stated that he had a "pinched nerve" and since the injury, 
every now and then, he experienced pain and could not extend 
his left elbow.  The veteran further testified that he was 
not being treated on a regular basis for a left elbow 
disability.  

Discussion

The veteran asserts that he is entitled to service connection 
for a left elbow disability.  He contends that he sustained a 
"pinched nerve" of the left elbow in service.  

Review of the record reveals that although the veteran had 
complaints of a "pinched nerve" in service in March 1991, 
examination of the nerves of the left upper extremity was 
normal.  Furthermore, an April 1991 service examination 
report indicates that examination of the veteran's upper 
extremities was normal.  The examiner indicated that there 
were no clinically significant findings noted.  

Since leaving military service, the veteran has continued to 
refer to a "pinched nerve" of the left elbow.  However, 
there is no medical evidence of record which supports the 
veteran's self-diagnosis.  As indicated above, as a lay 
person without medical training, the veteran cannot supply 
probative evidence as to medical matters such as diagnosis.  

In addition, there is no medical evidence of record which 
establishes that the veteran currently has a left elbow 
disability.  As noted above, the law governing the payment of 
VA disability compensation provides that the United States 
shall pay compensation for "disability resulting from 
personal injury suffered or disease contracted in the line of 
duty..."  38 U.S.C.A. § 1110, 1131.  In the veteran's case, 
while bursitis and left elbow strain was been diagnosed in 
service, the medical evidence of record shows these resolved 
and the veteran did not have left elbow pathology upon 
examination in April 1991.  Post service medical records do 
not reflect a diagnosis of a left elbow disability.  
Significantly, the November 1992 VA examination did not 
detect a left elbow disability.  The record thus contains no 
medical evidence that the veteran has a left elbow edibility.   

As discussed in detail above, the veteran was scheduled for 
an orthopedic examination n October 1999 in order to 
determine the nature and etiology of the claimed left elbow 
disability and whether any left elbow disability found was 
related to service.  However, the veteran failed to report to 
this examination without any explanation and without good 
cause.  The veteran's failure to report to the VA examination 
prevented full development of his claim.  See 38 C.F.R. 
§ 3.655 (2000).   

Although the veteran's own assertions that he has a left 
elbow disability are afforded no probative weight, he is 
competent to testify as to his symptoms of pain in the left 
elbow or his inability to extends the left arm at times.  
However, in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra; Brammer, supra.  
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra; Chelte, supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does not reveal any left elbow 
disability.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a left elbow disability is not 
warranted, since there is no evidence of a current left elbow 
disability.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for a left elbow disability and the claim 
is denied.  

4.  Service connection for a right knee disability
Factual Background

A September 1980 service medical record indicates that the 
veteran had soft tissue trauma of the right knee.  It was 
noted that the veteran had fallen on his knee.  X-ray 
examination of the right knee was normal.  A July 1987 
Reserve examination report reveals that examination of the 
lower extremities was normal.  

A July 1987 report of medical history indicates that the 
veteran reported having knee surgery for torn cartilage in 
the knee in December 1986.  The examiner noted that the 
veteran had still not fully recovered from the right knee 
surgery in December 1986 and the veteran's lateral movements 
needed improvement. 

Service medical records show that in January 1991, the 
veteran had complaints of a sore right knee.  The veteran 
reported having increased right knee pain.  He stated that 
his right knee hurt for one day and the pain was sharp.  He 
indicated that the right knee pain was due to running.  The 
assessment was ligamentous sprain of the medial collateral 
ligament of the right knee.  Non-steroid anti-inflammatories 
were prescribed.  An April 1991 report of medical history 
indicates that the veteran reported having a "trick" or 
locked knee.  He stated that in December 1986, he had 
arthroscopic knee surgery and his knee now sometimes popped 
out of joint and was painful for a week or so.  He stated 
that he tore cartilage in the right knee jumping off a five 
ton truck.  The April 1991 examination report indicates that 
the veteran had chronic right knee pain.  

A November 1992 VA examination report indicates that the 
veteran reported that he developed pain in the right knee 
secondary to running on hard-packed surfaces.  The pain was 
located in the medial and lateral area along the joint line.  
The veteran indicated that he had been treated in the past 
with Motrin which dulled the pain.  Examination revealed that 
the veteran's ligaments were normal.  The examiner noted that 
the veteran had pain consistent with chondromalacia patella.  
The diagnosis was chondromalacia patella of the right knee, 
mild, with full range of motion.    

At the hearing before the Board in November 1997, the veteran 
indicated, in essence, that he injured his right knee over a 
period of time in service because of the running and basic 
physical training.  The veteran stated that he had 
arthroscopic surgery on his right knee in 1986 and he had no 
problems with his right knee after that.    

Discussion

The veteran asserts that he sustained a right knee disability 
in service due to the running and physical training in 
service.  

There is evidence which shows that the veteran had surgery on 
his right knee in December 1986, after his first period of 
service and before the second period of service.  There is no 
evidence of record which explains that the reason for the 
right knee surgery or provides the pre-operative or post-
operative diagnoses.  The veteran has not submitted medical 
records of this operation, despite repeated requests for such 
records by the RO and the RO has been unable to locate such 
reports.  

The veteran also served from December 1990 to July 1991.  The 
evidence of record does not indicate whether the veteran had 
a right knee disability upon entry into the second period of 
service.  The service medical records for this period of 
service indicate that the veteran sustained a ligamentous 
sprain of the medial collateral ligament of the right knee in 
January 1991.  An April 1991 examination report indicates 
that the veteran had chronic knee pain.  For the purpose of 
this decision, the Board finds that there was a right knee 
disability during service.

There is no medical evidence of record which establishes that 
the veteran has a right knee disability currently.  A 
November 1992 VA examination report reflected a diagnosis of 
chondromalacia patella of the right knee, mild, with full 
range of motion.  There is, however, no subsequent medical 
evidence of right knee problems and during his July 1997 
hearing the veteran denied any such problems.  

In addition, there is no medical evidence which relates the 
veteran's claimed right knee disability to his period of 
service or to any incident in service.  In Boyer, supra, the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  

As noted above, the veteran has stated that he has a right 
knee disability which began in service due to the running and 
physical training.  As discussed above, the veteran is a lay 
person who does not possess the specialized medical knowledge 
to provide a probative conclusion with respect to the issue 
of whether his right knee disability was incurred in service.  
See Espiritu, supra.  The veteran's speculation as to the 
onset of his claimed right knee disorder has no probative 
value.  The veteran has presented no other evidence which is 
supportive of his contention. 

The Board points out that this issue was remanded to the RO 
in November 1997 so that the RO could afford the veteran an 
examination in order to determine the etiology of the right 
knee disability and whether the right knee disability was 
related to service.  The veteran was scheduled for an 
examination in October 1999 and he failed to report without 
good cause.  The Board finds that the veteran prevented full 
development of his claim by refusing to appear for the VA 
examination and by failing to provide medical information 
which may be pertinent to his claim.   

Therefore, for the reasons and bases discussed above, the 
Board finds that service connection for a right knee 
disability is not warranted, since there is no evidence of a 
current right knee disability and no evidence of a 
relationship between any right knee disability and the 
veteran's service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a right shoulder 
knee.  The claim is denied.  


ORDER

The claim of entitlement to service connection for a right 
shoulder disability is denied.  

The claim of entitlement to service connection for a 
respiratory disorder is denied.  

The claim of entitlement to service connection for a left 
elbow disability is denied.  

The claim of entitlement to service connection for a right 
knee disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

